EXHIBIT 99.1 Press Release Las Vegas Sands Reports Fourth Quarter and Full Year 2013 Results For the Quarter Ended December 31, 2013: — Consolidated Hold-Normalized Adjusted Property EBITDA Increased 25.8% to $1.37 Billion (Consolidated Adjusted Property EBITDA Increased 21.0% to $1.21 Billion) — Strong Gaming Volumes in Macao Drove Hold-Normalized Adjusted Property EBITDA Up 55.8% to a Record $887.6 Million — Net Revenue Increased 18.8% to a Record $3.66 Billion — Hold-Normalized Adjusted Earnings per Diluted Share Increased 35.9% to $0.87 (GAAP Earnings per Diluted Share Increased 32.1% to $0.70) — The Company Paid Dividends of $0.35 per share and Repurchased $224.3 Million of Stock During the Quarter Under its $2.0 Billion Stock Repurchase Program For the Year Ended December 31, 2013: — Net Revenue Increased 23.7% to a Record $13.77 Billion — Consolidated Adjusted Property EBITDA Increased 25.6% to a Record $4.76 Billion 1 — Net Income Attributable to Las Vegas Sands Rose 51.3% to Reach $2.31 Billion or $2.79 per Diluted Share (Adjusted Earnings per Diluted Share was $2.90) — The Company Paid Dividends of$1.40 per share and Repurchased $570.5 Million of Stock Under its $2.0 Billion Stock Repurchase Program Las Vegas, NV (January 29, 2014) — Las Vegas Sands Corp. (NYSE: LVS) today reported financial results for the quarter and year ended December 31, 2013. Fourth Quarter Overview Mr. Sheldon G. Adelson, chairman and chief executive officer, said, “I am extremely pleased to report outstanding quarterly financial results that reflect continued strong growth in revenue, cash flow and earnings per share.The focused and consistent execution of our global growth strategy, which leverages the power of our convention-based Integrated Resort business model, is clearly being reflected in our financial results.Continued execution of that strategy will extend our position as the global leader in Integrated Resort development and operation. “In Macao, we delivered record financial results, with strong growth and operating momentum reflected in every segment of our business. We welcomed more than seventeen million visits during the quarter to our Macao property portfolio, which delivered a record $835.9 million of adjusted property EBITDA. We remain confident that our market-leading Cotai Strip properties, including our latest Integrated Resort on the Cotai Strip, the Parisian Macao, which is now under construction and is targeted to open in late 2015, will meaningfully enhance the appeal of Macao to business and leisure travelers and provide an outstanding platform for growth in the years ahead.” In Singapore, hold-normalized adjusted property EBITDA was $372.1 million as growth in mass gaming and non-gaming revenues was offset by softer VIP play.Mass win-per-day increased 3.1% year-over-year to reach $4.63 million per day. Mr. Adelson added, “The prudent management of our cash flow, including the ability to increase the return of capital to shareholders while maintaining a strong balance sheet and ample liquidity to invest in future growth opportunities, remains a cornerstone of our strategy.” The company paid a recurring quarterly dividend of $0.35 per common share during the quarter, an increase of 40% compared to the fourth quarter of 2012. The company also announced that its next recurring quarterly dividend for the first quarter of 2014 of $0.50 per common share will be paid on March 31, 2014 to Las Vegas Sands shareholders of record on March 21, 2014. The company repurchased approximately $224.3 million of common stock (3.1 million shares at a weighted average price of $72.55) during the quarter ended December 31, 2013. Company-Wide Operating Results Net revenue for the fourth quarter of 2013 increased 18.8% to reach $3.66 billion, compared to $3.08 billion in the fourth quarter of 2012. Consolidated adjusted property EBITDA increased 21.0% to reach $1.21 billion in the fourth quarter of 2013, compared to $1.00 billion in the year-ago quarter.On a hold-normalized basis, adjusted property EBITDA increased 25.8% to reach $1.37 billion in the fourth quarter of 2013, compared to $1.09 billion in the fourth quarter of 2012. 2 On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the fourth quarter of 2013 increased 31.9% to $886.1 million, compared to $672.0 million in the fourth quarter of 2012.The increase in operating income was principally due to stronger operating results across our Macao property portfolio. On a GAAP basis, net income attributable to Las Vegas Sands in the fourth quarter of 2013 increased 32.8% to $577.5 million, compared to $434.8 million in the fourth quarter of 2012, while diluted earnings per share in the fourth quarter of 2013 increased 32.1% to $0.70, compared to $0.53 in the prior year quarter. The increase in net income attributable to Las Vegas Sands reflected the increase in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. Adjusted net income (see Note 1) increased to $592.9 million, or $0.72 per diluted share, compared to $450.5 million, or $0.54 per diluted share, in the fourth quarter of 2012. The increase in adjusted net income was driven by the higher net income attributable to Las Vegas Sands described above. Full year 2013 net revenue increased 23.7% to a record $13.77 billion, compared to $11.13 billion in 2012. Consolidated adjusted property EBITDA in 2013 increased 25.6% to a record $4.76 billion, compared to $3.79 billion in 2012. Consolidated adjusted property EBITDA margin increased 50 basis points to 34.6% in 2013, compared to 34.1% in 2012.The continued strong growth in mass market gaming revenue in Macao, as well as the ramp at Sands Cotai Central, contributed to the EBITDA margin expansion in 2013. Full year adjusted net income (see Note 1) was a record $2.40 billion in 2013, or $2.90 per diluted share, compared to $1.77 billion, or $2.14 per diluted share in 2012. On a GAAP basis, full year 2013 operating income increased 47.5% to $3.41 billion in 2013, compared to $2.31 billion in 2012.The increase in operating income was principally due to stronger operating results across our Macao property portfolio. Net income attributable to Las Vegas Sands increased 51.3% to $2.31 billion, or $2.79 per diluted share in 2013, compared to $1.52 billion, or $1.85 per diluted share in 2012. The improvement in net income attributable to Las Vegas Sands reflected the increase in operating income described above, partially offset by the increase in net income attributable to noncontrolling interests. Sands China Ltd. Consolidated Financial Results On a GAAP basis, total net revenues for Sands China Ltd. increased 28.4% to $2.53 billion in the fourth quarter of 2013, compared to $1.97 billion in the fourth quarter of 2012. Adjusted property EBITDA for Sands China Ltd. increased 34.9% to $836.4 million in the fourth quarter of 2013, compared to $619.9 million in the fourth quarter of 2012. Net income for Sands China Ltd. increased 40.4% to $655.6 million in the fourth quarter of 2013, compared to $467.0 million in the fourth quarter of 2012. On a GAAP basis, full year 2013 total net revenues for Sands China Ltd. increased 37.0% to $8.96 billion, compared to $6.54 billion in 2012. Adjusted property EBITDA for Sands China Ltd. increased 46.5% to $2.90 billion in 2013, compared to $1.98 billion in 2012. Net income for Sands China Ltd. increased 79.7% to $2.21 billion in 2013, compared to $1.23 billion in 2012. 3 The Venetian Macao Fourth Quarter Operating Results The Venetian Macao continued to enjoy Macao market-leading visitation and financial performance. The property delivered record adjusted property EBITDA of $433.4 million, an increase of 30.1% compared to the fourth quarter of 2012. Non-Rolling Chip drop increased 86.7% to reach a property record $2.27 billion for the quarter with Non-Rolling Chip win percentage of 25.2%.Rolling Chip volume during the quarter increased 32.3% to reach $16.76 billion.Slot handle was $1.30 billion, increasing slightly compared to the fourth quarter of 2012.Mall revenues increased 21.9% during the quarter to reach $56.7 million. The following table summarizes the key operating results for The Venetian Macao for the fourth quarter of 2013 compared to the fourth quarter of 2012: Three Months Ended The Venetian Macao Operations December 31, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 40.0% Rooms 11.9% Food and Beverage 9.4% Mall 21.9% Convention, Retail and Other 61.2% Less - Promotional Allowances ) ) ) -51.4% Net Revenues $ $ $ 36.3% Adjusted Property EBITDA $ $ $ 30.1% EBITDA Margin % 37.7% 39.5% -1.8 pts Operating Income $ $ $ 31.7% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 32.3% Rolling Chip Win %(1) 3.32% 3.25% 0.07 pts Non-Rolling Chip Drop $ $ $ 86.7% Non-Rolling Chip Win % 25.2% 29.9% -4.7 pts Slot Handle $ $ $ 0.2% Slot Hold % 5.2% 5.5% -0.3 pts Hotel Statistics Occupancy % 94.4% 93.4% 1.0 pts Average Daily Rate (ADR) $ $ $
